Citation Nr: 0504844	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran's active military service extended from August 
1980 to December 1980.  The appellant is the veteran's widow.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The veteran died in March 1984, at the age of 38; the 
immediate cause of death was acute bronchopneumonia.  An 
acute subdural hematoma due to a blunt force injury of the 
head were listed as significant conditions contributing to 
death but not resulting in the underlying cause of death.  An 
autopsy was performed.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  Acute bronchopneumonia was not shown in service and is 
not shown to be related thereto.

4.  There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Acute bronchopneumonia was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A disability incurred in or aggravated by active service 
neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
letters dated in January 2003 and February 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  She was advised that VA would make 
reasonable efforts to assist her in obtaining medical records 
not held by the Federal government.  The duty to notify the 
appellant of necessary 


evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, numerous efforts 
were made in order to secure the veteran's service department 
medical records from all potential sources were unsuccessful.  
There is no record of the veteran having been treated for any 
condition at a VA medical facility.  The veteran's death 
certificate has been associated with the claims file.  The 
appellant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
a statement of the case and a supplemental statement of the 
case what evidence had been received.  Further, in June 2004, 
the appellant was notified by a letter that she had been 
scheduled, at her request, for a personal hearing before a 
member of the Board in August 2004.  The appellant was listed 
as a "no show" at this hearing.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
The appellant erroneously asserted in her 


substantive appeal, "I think that this [denial] is not 
correct because the veteran has already service [sic] his 180 
days, before his death in 1984."  Service connection for the 
cause of the veteran's death is not contingent upon a 
specific amount of time in active service.  For a grant of 
service connection for the cause of death, pertinent 
regulations require a showing that either the fatal disease 
was incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  In the absence of such evidence, 
the law and regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.  VA regulations provide that a "service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

In this case, the death certificate shows that the veteran 
died in March 1984, at the age of 38; the immediate cause of 
death was acute bronchopneumonia.  An acute 


subdural hematoma and a blunt force injury of the head were 
listed as significant conditions contributing to death, but 
not resulting in the underlying cause of death.  Further, the 
death certificate attributes the initial "blunt force injury 
of head" to an accidental "fall down stairs" at a bar, 
which occurred six days prior to the veteran's death in March 
1984.  The Board finds that this accident is not remotely 
connected with the veteran's active service, as it occurred 
more than four years after separation therefrom.  An autopsy 
was performed on the veteran and the findings of this autopsy 
were considered in determining the cause of death.  Autopsy 
reports are "particularly" probative in determining whether 
service connection is warranted for the cause of the 
veteran's death.  See 38 C.F.R. § 3.312(a).

Further, in deciding the claim for service connection for the 
cause of the veteran's death, the Board must also consider 
whether the disability that caused the veteran's death, that 
is, acute bronchopneumonia, or that contributed to the 
veteran's death, namely, an acute subdural hematoma as due to 
a blunt force injury of the head, may be related to his 
military service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1131 (West 2002); 38 C.F.R. § 3.303.

During the veteran's lifetime, service connection was not in 
effect for any disability resulting from injury or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  The death certificate 
clearly states that the precipitating event that led to the 
veteran's death was an accidental fall six days prior to his 
death, more than fours years after service separation.  There 
is no medical evidence which provides a relationship between 
the veteran's death and his period of military service.  
Accordingly, service connection for the cause of the 
veteran's death is not warranted.

In reaching this decision the doctrine of reasonable doubt 
has been considered; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


